Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 25, 2003








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed September 25, 2003.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00819-CV
____________
 
IN RE THE CENTER FOR HEALTH CARE
SERVICES
and LEON EVANS, EXECUTIVE DIRECTOR, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N




On July 24, 2003, relators
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.  In their petition, relators
ask this Court to compel the Hon. Debbie Mantooth Stricklin, presiding judge of the 180th Judicial District
Court in Harris County, to set aside her orders of May 27, 2003, and June 30,
2003, for Extended Mental Health Services in cause numbers 729,925 and 727,765,
styled In Re N.D.C.  Relators have also perfected accelerated appeals of these
orders, which  are
currently pending in this Court under numbers 14-03-00848-CV and
14-03-00849-CV.  Because relators have agreed (without wavier of their objections)
to provide the outpatient services ordered by respondent pending disposition of
these appeal, we find that these appeals provide them an adequate remedy .  See
Walker v. Packer, 827 S.W.2d 833, 842 (Tex. 1992) (reaffirming that remedy
by appeal is not inadequate merely because party may incur more expense and
delay than in obtaining a writ of mandamus).
Accordingly, we deny relators= petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed September 25, 2003.
Panel consists of
Chief Justice Brister and Justices Fowler and Edelman.